The bill of complaint herein was dismissed on motion for want of equity for an accounting between appellant and appellee, J.E. Dortch, who had been partners in a bakery business. Complainant appealed. It would serve no useful purpose to quote or discuss at length the allegations, but it will suffice to state that laches to bar relief as between the parties does not clearly appear by the bill, and that the bill of complaint does not wholly fail to state an equity for appropriate relief upon essential proofs under issues made.
Decree dismissing bill of complaint for want of equity is reversed and the cause remanded for appropriate proceedings. *Page 568 
Reversed and remanded.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur.
TERRELL, C.J., concurs in the opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.